DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s reply received on May 11, 2022 has been entered. Applicant's amendments/remarks have been fully considered. Claims 1-12 and 15 had been canceled.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The Examiner initiated a telephone interview with Kerry Pauline Sisselman on June 13, 2022 for this examiner's amendment, and we fundamentally agreed upon the following changes on claims 16, 22, 24 and 25:

Claim 16 (Currently Amended) The system according to claim 13, 
further comprising a switch; and
wherein said inductor configuration has variable inductor coils that are interconnected to form a star point, wherein each of said variable inductor coils is electrically connected at its opposite end to said star point and to said switch, by means of said switch said variable inductor coils are connected to a phase of the AC voltage grid associated thereto.

Claim 22 (Currently Amended) A method for stabilizing an AC voltage grid by a system having a converter 
connecting the converter and the inductor configuration to the AC voltage grid, the converter being connected to the AC voltage grid at a converter-side winding of the transformer, the inductor configuration being connected to the AC voltage grid at a grid-side winding of the transformer; and
controlling a reactive power in the AC voltage grid by using the controller to control the converter and the inductor configuration, the controller controlling the converter in such a way that switching voltage fluctuations arising in the AC voltage grid as a result of switching operations of the inductor configuration are at least partially compensated 

Claim 24 (Cancelled) 

Claim 25 (Currently Amended) A system for stabilizing an AC voltage grid, the system comprising:
a converter 
an inductor configuration having variable inductor coils to be connected to the AC voltage grid, 
a controller configured to control said converter and said inductor configuration to control the reactive power in the AC voltage grid; 
said controller configured to control the reactive power by said converter and said inductor configuration in such a way that during transient voltage fluctuations in the AC voltage grid the reactive power is controlled by said converter, and in a stationary operating region of the AC voltage grid by said inductor configuration; and[[.]]
said controller additionally configured to control said converter in such a way that switching voltage fluctuations arising in the AC voltage grid as a result of switching operations of said inductor configuration are at least partially compensated by said converter.

Allowable Subject Matter
3.	Claims 13, 14 and 16-25 are allowed.
4.	The following is an examiner's statement of reasons for allowance.
Claims 13, 14 and 16-21 are allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…said controller additionally configured to control said converter in such a way that switching voltage fluctuations arising in the AC voltage grid as a result of switching operations of said inductor configuration are at least partially compensated by said converter.” as set forth in the claims.

Claims 22-24 are allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…the controller controlling the converter in such a way that switching voltage fluctuations arising in the AC voltage grid as a result of switching operations of the inductor configuration are at least partially compensated for by said converter.” as set forth in the claims.

Claim 25 is allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…said controller additionally configured to control said converter in such a way that switching voltage fluctuations arising in the AC voltage grid as a result of switching operations of said inductor configuration are at least partially compensated by said converter.” as set forth in the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Richard Tan/
Primary Examiner, Art Unit 2849